Citation Nr: 0630928	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-08 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for median nerve 
disability.

2.  Entitlement to a rating in excess of 50 percent for 
memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972, December 1990 to April 1991, and July 1991 to April 
1993.  He served in Southwest Asia from January 1991 to April 
1991 and August 1991 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By rating action in September 1995, the RO denied service 
connection for various conditions including fatigue, memory 
loss, gastrointestinal problems, and sleep disturbance.  
Following a notice of disagreement, the RO issued an October 
1995 Statement of the Case.  The veteran perfect an appeal to 
the Board of these issues by filing a VA Form 9, Appeal to 
Board of Veterans' Appeals, in February 1996.

In November 1996, the veteran testified at a hearing before a 
RO hearing officer. At that hearing, he withdrew his claim 
for service connection for gastrointestinal problems.  
Accordingly, this issue is no longer on appeal.  See 38 
C.F.R. § 20.204 (2006).

The RO subsequently awarded service connection for memory 
loss by rating action in December 1997.  While this satisfied 
his appeal of the denial of service connection for memory 
loss, the issues of service connection for fatigue and sleep 
disturbance were not resolved by this action and have not 
been withdrawn by the veteran.  Neither of these issues has 
been addressed by the RO since the issuance of a supplemental 
statement of the case in September 1997, nor has either issue 
been certified for Board consideration.  Therefore, both 
issues are referred to the RO for appropriate action.

The veteran also perfected an appeal of a July 2001 rating 
decision that denied service connection for degenerative 
joint disease and a cervical spine disability, an August 2002 
rating decision that denied an increased rating for memory 
loss, and a July 2003 rating decision that denied service 
connection median nerve disability.   Following a Board 
remand, issued in August 2004, the RO awarded service 
connection for the veteran's cervical spine disability in 
March 2006.  This constitutes a full grant of the benefits 
sought on appeal for that issue.  Accordingly, this issue is 
no longer on appeal.
 
The record also reflects that the veteran is seeking a total 
rating based on unemployability due to service-connected 
disabilities, service connection for psychiatric disability 
(other than memory loss), and service connection for loss of 
use of the lower extremities and disability manifested by 
loss of balance.  These matters are still being considered by 
the RO.  They are not currently before the Board.


FINDINGS OF FACT

1.  Median nerve disability was not present in service and is 
not etiologically related to service.    

2.  The veteran's memory loss is manifested by occupational 
and social impairment which more nearly approximates reduced 
reliability and productivity than deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.


CONCLUSIONS OF LAW

1. Median nerve disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 50 percent for 
memory loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2004, subsequent to the initial adjudication 
of the claim.  While the August 2004 letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra. However, despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
service connection for median nerve disability is being 
denied, no disability rating or effective date will be 
assigned in this case, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.  Similarly as the 
veteran's claim for an increased rating is being denied, no 
effective date will be assigned.  Thus, there can be no 
possibly of any prejudice to the appellant in not notifying 
him of the evidence necessary to establish an effective date.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

VA examination in February 1995 revealed that normal 
neurological examination.  

In December 1997, the RO awarded service connection for the 
veteran's memory loss as due to an undiagnosed illness.  An 
initial 30 percent disability evaluation was assigned 
effective from January 25, 1995.

Following a VA mental disorders examination, the RO issued an 
April 2000 rating decision that assigned a 50 percent 
disability evaluation for the veteran's memory loss effective 
from April 18, 2000.  The record does not reflect that the 
veteran filed a notice of disagreement with this action.  

During The report of a December 2000 VA spine examination 
notes that the veteran complained of neck pain that traveled 
down his upper arm.  The examiner noted that the veteran's 
pain did not appear to be radicular.  It was felt that the 
veteran's symptoms were consistent with right carpal tunnel 
syndrome.  The examiner found no direct connection between 
the veteran's neck disability and his carpal tunnel syndrome.  

Subsequent outpatient treatment records from December 2000 to 
July 2001 show continued complaints of memory loss.  The 
veteran's GAF ranged from 48 to 50 during this time.  

VA neurological examination in July 2001 revealed continuing 
complaints of memory loss.  The examiner noted that the 
veteran was well oriented and alert.  He had no language 
disturbance.   He was not able to perform mathematical 
calculations.  His ability for abstract interpretation of 
proverbs was limited.  The examiner noted that there was no 
evidence of any significant neurologic disease.  

In January 2002, the veteran filed a claim for an increased 
rating for his service connected memory loss.  

In connection with claim for an increased rating, the veteran 
was afforded a VA psychiatric examination in April 2002.  At 
that time, the examiner did not have access to the veteran's 
claims folder, but a pertinent history was provided.  The 
veteran reported nightmares of his service in Saudi Arabia 
including seeing dead people.  While he feared for his life 
"a time or two," he was not shot at.  He denied flashbacks, 
but reported intrusive thoughts of combat.  He experienced 
hypervigilance and tended to isolate himself.  He felt like 
crying all of the time.  He was very frustrated with his 
inability to remember things.  He had a low energy level and 
ate only once per day.  He slept 4 or 5 hours a night, but 
his sleep was disrupted.  The veteran was accompanied to the 
interview by a friend.  He reported that the generally stayed 
at home and isolated himself watching television or looking 
out windows.  He lived alone and bought his own groceries.  
While he reported no real friends, he had friends who cooked 
for him.  

On examination, the veteran was alert, cooperative, and 
generally oriented.  He made poor eye contact and sat with 
his head in his hands.  There was no psychomotor agitation or 
retardation.  His speech was of regular rate, rhythm, and 
volume.  His thought processes were logical and goal directed 
without evidence of looseness of association.  He denied 
hallucinations and delusions.  He was able to register three 
objects and recall one of the three objects after five 
minutes.  When asked to spell, he could not even spell his 
name.  He could not perform the calculation 100 minus 60 and 
asked to be given paper to attempt to perform this.  He 
demonstrated capacity for abstract reasoning as evident in 
the interpretation of a proverb and similarities.  His 
judgment to a hypothetical situation was good.  He denied 
suicidal and homicidal ideation.  Impressions of major 
depressive disorder; rule out early dementia, and rule out 
posttraumatic stress disorder (PTSD) were rendered.  A GAF of 
45 was assigned.  

The veteran was also afforded a VA neurological examination 
in April 2002.  The veteran was noted to have a ruptured disc 
at C6-C7 with no evidence of cervical radiculopathy.  A 
similar opinion was reached by a different physician who 
conducted an April 2002 spine examination.  

A May 2002 addendum to the April 2002 psychiatric examination 
report indicates that the examiner was able to review the 
veteran's claims folder.  The examiner noted that there was 
no clear evidence of PTSD and that record review did not 
support a diagnosis of PTSD.  While the veteran reported 
symptoms of major depression, records review did not indicate 
that had been treated for depression.  Psychological testing 
was indicative of no major psychopathology.  There was no 
evidence to support an organic cause for the veteran's memory 
loss.  The examiner doubted her earlier diagnosis of major 
depressive disorder.  It was felt that the primarily Axis I 
diagnosis was malingering. 

A June 2002 VA outpatient treatment record notes that the 
veteran was unable to work due to memory problems.  

An October 2002 VA outpatient treatment record generated by 
Dr. L. I. B. notes that the veteran had been seen since 1999 
with diagnoses of an organic personality syndrome, dysthymia, 
and dementia, not otherwise specified.  He continued to have 
depression, memory problems, difficulty concentrating, 
difficulty socializing, and temper problems.  He also had 
sleep problems and an inability to maintain relationships and 
inability to work.  He had severe social and occupational 
dysfunction with resultant poor quality of life.  

In April 2003, the veteran submitted a claim for service 
connection for paralysis of a median nerve.  

In a September 2003 statement Dr. B. noted that the veteran 
had been treated for organic personality disorder/dementia, 
dysthymia, and PTSD related to the veteran's service-
connected medical problem.  It is noted that Dr. B. 
identified the veteran's service-connected disabilities to 
include paralysis of the median nerve.  However, the veteran 
has not established service connection for this disability.  
The veteran reported flashbacks brought on by explosions of 
rocks, loud noises in construction sites, and gunshots.  He 
also reported that a guard tower "collapsed on a guy" 
killing him.   He reported nightmares of these incidents.  
The doctor noted that the veteran's PTSD affected him 
socially resulting in him staying by himself all the time, 
avoiding crowds and funeral.  His PTSD affected him 
occupationally through poor concentration and memory problems 
that affected his ability to function in a job.  It was noted 
that, in addition to his memory loss, the veteran's ability 
to work was affected by sleeplessness resulting from bad 
nightmares and intrusive thoughts.  The examiner noted that 
the veteran last worked in yard work in 1993; however, as 
recently as 2000, the veteran reported working in yard work 
and the veteran has reported service in the National Guard or 
Reserves until 1998.   Dr. B. diagnosed the veteran with PTSD 
in addition to dysthymia, dementia, and organic personality 
syndrome.  A GAF of 40 was assigned and it was felt that the 
veteran was totally and permanently disabled.  

In November 2003, the veteran was afforded another VA mental 
disorder examination.  The veteran's main problem is that he 
sometimes could not remember "the day before."  He was 
taking psychiatric medication and attended therapy for PTSD 
and memory problems.  On examination, the veteran's hygiene 
was poor and his grooming was fair.  He had a sloppy 
appearance.  His facial expression was blank and his motor 
activity was within normal limits with no abnormal movements 
noted.  Eye contact was good.  His speech was normal in 
amount, rate and volume.  He was alert and oriented to 
personal information, but could not state the date.  He did 
know the name of the president.  He was unable to form a 
mental calculation or spell a world backwards.  He was even 
unable to spell his own last name backward.  Abstraction was 
concrete as was the interpretation of a proverb.  He repeated 
one or three words after a brief distraction and the other 
two with cuing.  His IQ was estimated to be below average.  
He reported sleeping 4 hours at night.  His mood was self 
described as "not too good."  His affect was blunted.  His 
thoughts were not slowed.  He did not have any goals or 
formal thought disorders.  He denied any suicidal or 
homicidal ideations and denied hallucinations.  Pertinent 
diagnoses were alcohol abuse and mental disorder, not 
otherwise specified.  A GAF of 63 was assigned.  The examiner 
noted that there were several features of the veteran's 
presentation that suggested he was no putting forth a full 
effort.  His performance on digit repetition and mental 
control was not consistent with his other reports and ability 
to recall detailed information.  Of particular note, is the 
examiner's observation that the veteran's chief complaint 
about being unable to remember the day before was not 
consistent with some of the details that he reported in 
events such as a prior arrest and conviction.  The veteran's 
history included conduct disorder and some antisocial 
personality behaviors.  

A March 2005 private medical record notes that the veteran 
had left hand paresthesia that may be related to carpal 
tunnel syndrome versus potential cervical radiculopathy.  

Subsequent VA treatment records from January to December 2005 
note that the veteran had anxiety and depression due to 
memory problems and physical limitations.  He had intrusive 
thoughts, anger, and irritability due to thoughts and recall 
of the gulf war. In January 2005, he was noted to have a GAF 
of 50. He was oriented and alert times 4 with no suicidal or 
homicidal ideations.  His mood was dysphoric and his affect, 
while depressed, was appropriate to mood.  He was pleasant 
and cooperative.  He was noted to be logical, coherent, and 
relevant with a normal speech rate and tone.  His short term 
memory was poor, but his long term memory was fair.  He had 
average intelligence with fair insight and judgment.  His 
dress was casual and his grooming and hygiene was good.  He 
had fair insight.  


Service Connection for Median Nerve Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran asserts that service connection is warranted for 
median nerve disability.  However, his service medical 
records are silent for any complaint or diagnosis of median 
nerve disability or carpal tunnel syndrome.  

The Board notes that neurological examination of the veteran 
was within normal limits in February 1995.  The first post 
service clinical evidence of any neurological complaints 
pertaining to the veteran's upper extremities was in December 
2000.  At that time, the veteran reported pain that traveled 
down his upper arm.  This pain was attributed to right carpal 
tunnel syndrome rather than radiculopathy associated with his 
neck disability.  Similar findings were reached during VA 
neurological and orthopedic examinations in April 2002 which 
found no evidence of cervical radiculopathy.  Likewise, a 
March 2005 private treatment record notes that the veteran's 
left hand paresthesia was related to carpal tunnel syndrome 
rather than radiculopathy. 

While the veteran has asserted that his median nerve 
disability is related to his neck disability, the competent 
medical evidence shows that it resulted from carpal tunnel 
syndrome.  There is no competent medical evidence linking the 
veteran's carpal tunnel syndrome of either the left or right 
arm to active duty.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for median nerve 
disability.  In reaching this conclusion, the Board has 
considered the veteran's assertions regarding the onset of 
his median nerve disability.  In essence, he has alleged that 
he has had median nerve disability since service, while the 
medical evidence shows that he dated the onset of his median 
nerve disability to subsequent to service.  


Increased Rating for Memory Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected memory loss disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's claim for entitlement to an increased rating 
for memory loss was received at the VA RO in November 2000.  
Under the applicable criteria, this disability is analogously 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9310, for 
dementia of unknown etiology.  Diagnostic Code 9310 of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 
provides for a 50 percent rating where there is a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned under Diagnostic Code 
9310 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9310.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted 
for the veteran's memory loss.  In this regard, the Board 
notes that the evidence shows that the disability is not 
manifested by obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  

The medical evidence shows that the veteran has continuously 
complained of memory loss and difficulty remember things.  As 
a result, he tended to isolate himself.  However, he was 
alert and oriented in July 2001 and had no language 
disturbance.  

While VA examination in April 2002 noted that the veteran had 
nightmares and flashbacks related to his active military 
service as well as hypervigilance, there is no indication 
that these symptoms are attributable to his memory loss.  On 
the contrary, subsequent medical records show that the 
veteran had been diagnosed with posttraumatic stress disorder 
and at least one psychiatrist felt that the veteran was 
malingering and another noted that he was not putting forth a 
full effort during testing.  Despite his memory loss, the 
veteran had no psychomotor agitation or retardation and his 
thought processes were not impaired.  He also denied 
hallucinations and delusions.  

While Dr. B. noted that the veteran had severe social and 
occupational dysfunction due to psychiatric symptoms in 
October 2002, he did not indicate whether this impairment was 
due solely to memory loss.  On the contrary, in subsequent 
statements, Dr. Bajamunde noted that the veteran had other 
psychiatric disabilities including a personality disorder, 
dysthymia, and PTSD.  As noted in the Introduction above, the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, other than memory loss, has been 
referred to the RO.  

The various examination reports show that he was alert and 
oriented and has coherent thought process.  While a GAF score 
of 40 was noted by Dr. Bajamunde in September 2003, a 
subsequent VA examination in November 2003 shows a GAF of 63.  
More recently the veteran was noted to have a GAF of 50 
during treatment in January 2005.  The Board notes that these 
GAF finding do not differentiate between impairment due to 
memory loss and impairment due to other psychiatric disorder. 
In any event, these recent GAF scores are consistent with 
moderate to serious symptomatology.  

While the veteran's memory loss results in social and 
occupation impairment, the evidence demonstrates that it does 
not more nearly approximate the deficiencies in most areas 
required for a higher rating.  Accordingly, the disability 
warrants no more than a 50 percent rating, and the claim must 
be denied upon the above clinical findings, in view of the 
applicable diagnostic code, and the factors as enumerated in 
the rating criteria discussed above.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).        


ORDER

Service connection for median nerve disability is denied.

An increased disability rating, currently evaluated as 50 
percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


